EXHIBIT 10.32

 

INFONET SERVICES CORPORATION

 

CEO INCENTIVE BONUS PLAN

 

This CEO Incentive Bonus Plan (the “Plan”) sets forth the plan of Infonet
Services Corporation, a Delaware corporation (the “Company”), with respect to
the payment of an incentive bonus to Jose Collazo, the Company’s Chief Executive
Officer (the “CEO”) in connection with a Change in Control (as defined below).

 

WITNESSETH:

 

1. Effective Date. This Plan shall be effective as of March 16, 2004 (the
“Effective Date”) and shall terminate on the first anniversary of the Effective
Date (the “Termination Date”); provided, however, that, in the Committee’s sole
discretion, this Plan may be extended for additional six-month periods
commencing on the Termination Date; and provided, further, that in the event
that the Company or its stockholders have entered into a definitive agreement
prior to the Termination Date which, when consummated, would result in a Change
in Control, this Plan shall automatically be extended for an additional six
months on the Termination Date or for such other period of time as is necessary
to procure any regulatory approvals for the Change in Control.

 

2. Definitions. Wherever the following terms are used in this Plan, they shall
have the meanings ascribed below, unless the context clearly indicates
otherwise. The singular pronoun shall include the plural where the context so
indicates.

 

(a) “Change in Control” shall mean the acquisition by any person or related
group of persons (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Company, its
subsidiaries or any employee benefit plan of the Company (the “Acquirer”), of
Common Stock that results in the Acquirer beneficially owning Common Stock
representing more than 50% of the total combined voting power and value of the
Company’s then outstanding Common Stock and either (i) the holders of the Class
B Common Stock are afforded the opportunity to transfer their shares of Class B
Common Stock to the Acquirer upon the same terms and to the same extent as the
Company’s other stockholders or (ii) the average of the daily closing prices of
a share of Class B Common Stock on the New York Stock Exchange for the four (4)
months immediately following such acquisition is at least equal to one hundred
and five percent (105%) of the highest purchase price per share paid by the
Acquirer in any transaction which results in such acquisition. Notwithstanding
the foregoing, the holders of the Class B Common Stock shall be treated as
having been afforded the opportunity to transfer their shares of Class B Common
Stock to the Acquirer upon the same terms and to the same extent as the
Company’s other stockholders if, within twelve (12) months after the Acquirer’s
becoming the owner of more than 50% of the total combined voting power and value
of the Company’s then outstanding Common Stock, the Acquirer offers the Class B
stockholders the opportunity to sell their shares at a price at least equal to
the average price per share offered to the other stockholders. In the event that
such an offer is made, the percentage of Common Stock beneficially owned by the
Acquirer in the Change in Control shall be computed by taking into account the
additional shares sold in such second transaction.

 

1



--------------------------------------------------------------------------------

(b) “Class A Common Stock” shall mean the Company’s Class A common stock, $.01
par value per share.

 

(c) “Class B Common Stock” shall mean the Company’s Class B common stock, $.01
par value per share.

 

(d) “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company.

 

(e) “Common Stock” shall mean the Class A Common Stock and the Class B Common
Stock.

 

(f) “Employment Agreement” shall mean the CEO Employment Agreement between the
CEO and the Company, dated as of April 24, 2001, as amended.

 

(g) “Incentive Bonus” shall mean an amount payable in cash under this Plan
determined in accordance with the Incentive Bonus Schedule or such greater
amount as determined by the Committee in its discretion pursuant to Section 3.

 

(h) “Incentive Bonus Schedule” shall mean the schedule that will determine the
Incentive Bonus earned based on the Selling Price Per Share and the percentage
of Common Stock beneficially owned by the Acquirer in the Change in Control. The
Incentive Bonus Schedule is the schedule adopted by the Committee at its April
20, 2004 meeting.

 

(i) “Reference Price” shall mean a minimum per share price, determined by the
Committee, which the Selling Price Per Share must exceed in order for the CEO to
be eligible to received an Incentive Bonus under this Plan.

 

(j) “Selling Price Per Share” shall be the average fair market value of the per
share consideration received by the Company and/or the holders of the Common
Stock in the transaction or series of transactions resulting in a Change in
Control.

 

3. Incentive Bonus.

 

(a) In the event that a Change in Control occurs during the term of this Plan
and if the Selling Price Per Share is greater than or equal to the Reference
Price, then the CEO shall receive an Incentive Bonus determined pursuant to the
Incentive Bonus Schedule (subject to Section 3(c)) if either (i) the CEO remains
continuously employed by the Company until the consummation of the Change in
Control or (ii) the CEO’s employment with the Company is terminated by the CEO
for “Good Reason,” by the Company without “Cause” or due to the CEO’s “Death” or
“Disability” (as each of such capitalized terms is defined in the Employment
Agreement) and the Company or its stockholders have entered into a definitive
agreement prior to the date of the termination of the CEO’s employment which,
when consummated, would result in a Change in Control.

 

(b) If the Selling Price Per Share is less than the Reference Price, then the
CEO shall not receive an Incentive Bonus pursuant to this Plan.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding the preceding subsections of this Section 3, in the event
that in connection with a Change in Control the holders of the Class B Common
Stock transfer their shares of Class B Common Stock for a higher price per share
than the price per share received by the holders of the Class A Common Stock for
their shares of Class A Common Stock and the Committee determines, in its
discretion, that the holders of the Class A Common Stock agreed to transfer
their shares of Class A Common Stock for such a lower price per share for
competitive reasons, the Committee may, in its discretion, award the CEO an
Incentive Bonus in an amount greater than the amount determined pursuant to the
Incentive Bonus Schedule. For the avoidance of doubt, the CEO and the Company
confirm that payment of only one Incentive Bonus shall be made under this Plan
even if more than one “Change in Control” transaction occurs during the term of
this Plan; provided, that a two-step transaction like that referred to in
Section 5 shall be treated as only one “Change in Control”.

 

4. Other Compensation. The Incentive Bonus shall be in addition to any other
compensation that may be payable to the CEO, including, without limitation,
severance or accelerated vesting of stock options; provided, however, that the
Incentive Bonus shall be not be included in the calculation of (i) any severance
payments or other benefits payable to the CEO under the Employment Agreement,
and (ii) any payments or benefits under any employee welfare or pension benefit
plans or programs or any other plans or programs, including, but not limited to,
the Infonet Services Corporation Senior Executive Supplemental Benefits Plan,
the Infonet Services Corporation Supplemental Executive Retirement Plan, and any
401(k) plans; and provided, further, that in the event that the CEO’s employment
with the Company is terminated by the Company without “Cause,” by the CEO for
“Good Reason” or due to the CEO’s “Death” or “Disability,” in each case within
one year after a “Change in Control” (as each of such capitalized terms is
defined in the Employment Agreement), the CEO shall not be paid any Incentive
Bonus except to the extent that the amount of such bonus would exceed the
aggregate amount of any cash separation payments or salary continuation payments
the CEO would be entitled to receive pursuant to Sections 3.2 or 3.9 of the
Employment Agreement.

 

5. Form of Payment/Taxes.

 

(a) The Incentive Bonus payable hereunder shall be payable in cash, in a lump
sum, and shall be subject to applicable federal, state and local tax
withholding. The Incentive Bonus payable hereunder shall be payable immediately
upon the consummation of the Change in Control that results in the payment of
such bonus hereunder, subject to such terms and conditions as may be determined
by the Committee and set forth in the resolutions adopting the Plan; provided,
however, that for the avoidance of doubt, in the event the Change in Control
occurs in two steps (for example, first an offer to the holders of the Class A
Common Stock and then an offer to the holders of the Class B Common Stock) or
the Change in Control occurs as a result of the average trading price of a share
of Class B Common Stock reaching a specified level during a specified four (4)
month period as determined pursuant to clause (ii) of the “Change in Control”
definition, the Incentive Bonus shall not be payable until the consummation of
the second step or the end of such four (4) month period, as applicable.

 

(b) It is expressly understood and agreed by and between the Company and the CEO
that the CEO shall be responsible for any and all taxes (other than taxes, such
as employment taxes, that are imposed upon the Company) on the Incentive Bonus,
including any excise taxes

 

3



--------------------------------------------------------------------------------

imposed on the Incentive Bonus under Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

(c) The Company agrees that it shall treat the Incentive Bonus as reasonable
compensation under Section 280G(b)(4)(B) of the Code unless the Company’s
independent certified public accountants serving immediately prior to the Change
in Control determines that such position is not based upon “substantial
authority” within the meaning of Section 6662 of the Code, taking into account
any other payments or benefits payable to the CEO pursuant to the terms of the
Employment Agreement or otherwise. If the Company is required to report the
Incentive Bonus as a “parachute payment” under Section 280G of the Code, no
portion of the CEO’s “base amount,” within the meaning of Section 280G of the
Code, shall be allocated to the Incentive Bonus for the purpose of determining
the amount of the CEO’s “Gross-Up Payment” pursuant to Section 6.5 of the
Employment Agreement.

 

6. No Rights of Continued Employment. Nothing in this Plan shall confer on the
CEO the right to continued employment with either the Company or the purchaser
of, or successor to, the Company after a Change in Control, or affect in any way
the right of the Company to terminate the CEO’s employment at any time, with or
without cause, or change the CEO’s responsibilities.

 

7. Administration, Amendment and Interpretation.

 

The Committee shall administer this Plan. The Committee shall construe and
interpret this Plan, establish rules and regulations for its administration, and
perform all other acts relating to this Plan including the delegation of
administrative responsibilities that it believes reasonable and proper and in
conformity with the purposes of this Plan.

 

8. Funding. No provision of the Plan shall require the Company, for purposes of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. The CEO shall have no rights
under the Plan other than as an unsecured general creditor of the Company or its
successor.

 

9. No Company Obligation. No provision of the Plan shall obligate the Company in
any way to seek out, enter into or take any action whatsoever with respect to
any transaction.

 

10. No Equity Interest. No provision of the Plan creates or conveys any equity
or ownership interest in the Company or any rights commonly associated with such
interests, including, without limitation, the right to vote on any matters put
before the stockholders of the Company.

 

11. Choice of Law. This Plan shall be construed and interpreted, and the rights
of the parties shall be determined, in accordance with the laws of the State of
California, without regard to the conflicts of law provisions thereof.

 

4



--------------------------------------------------------------------------------

12. Assignment. The Company may assign this Plan and its rights and obligations
hereunder in whole, but not in part, only to any corporation or other entity
with or into which the Company may hereafter merge or consolidate or to which
the Company may transfer all or substantially all of its assets if, in any such
case, said corporation or other entity shall by operation of law or expressly in
writing assume all obligations of the Company hereunder as fully as if it had
been originally made a party hereto; the Company may not otherwise assign this
Plan or any of its rights and obligations hereunder. Notwithstanding the
foregoing, the terms and provisions of this Plan shall be binding upon any
successor to the Company (including without limitation, any purchaser or
assignee of all or substantially all of the assets of the Company), and such
successor shall accordingly be liable for the payment of all benefits which
become due and payable under this Plan with respect to the CEO. The CEO may not
assign or transfer any rights or obligations hereunder. Subject to the
foregoing, this Plan shall inure to the benefit of, and shall be binding upon,
the Company and the CEO and his successors and permitted assigns.

 

13. Severability. In the event that any one or more of the provisions contained
in this Plan shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Plan or any other such instrument.

 

5



--------------------------------------------------------------------------------

I hereby certify that the foregoing Plan was duly adopted by the Compensation
Committee of the Board of Directors of Infonet Services Corporation on March 16,
2004.

 

Executed on this 7th day of May, 2004.

 

By:   /s/    Paul Galleberg            

Paul Galleberg

Secretary

 